Citation Nr: 1140822	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-11 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating higher than 20 percent for degenerative disc disease of the lumbar spine from July 27, 2001 to February 27, 2010, and to a rating higher than 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted service connection for a lumbar spine disability and assigned an initial disability rating of 20 percent, effective July 27, 2001.  The Veteran appealed for a higher rating.  A March 2010 rating decision increased the Veteran's lumbar spine rating to 40 percent, effective February 27, 2010.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A  (West 2002 & Supp. 2011).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development. 

In connection with the current appeal the Veteran requested a hearing before a member of the Board.  The Veteran was scheduled for a video conference hearing before the Board in January 2011.  A February 2011 report of contact shows that the Veteran was unable to appear for the hearing due having been hospitalized the previous four months.  The Veteran requested to be rescheduled for a "Video Travel Board" hearing.  In April 2011, a Veterans Law Judge granted the Veteran's request to reschedule a Travel Board hearing because good cause was shown.  It is unclear whether the Veteran would like a Travel Board hearing or a video conference hearing.  In light of the Veteran's request, however, the RO must schedule the Veteran for a Board hearing.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2011). 

Finally, correspondence to the Veteran sent after December 2010, has been returned to VA as undeliverable.  Correspondence sent to the Veteran's Post Office Box address was returned because his box was closed.  The February 2011 report of contact shows a different mailing address in Memphis, Tennessee.  However, correspondence subsequently sent to that address was also returned as undeliverable.  On remand the Veteran's current mailing address should be verified. 

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to verify the Veteran's current mailing address.  All subsequent correspondence from VA to the Veteran should be sent to the most recently established correct address of record and should be documented in the claims folder. 

2.  Once the Veteran's mailing address has been verified, contact him and request that he clarify the type of hearing requested. 

3.  Thereafter, take appropriate action to schedule the Veteran for the requested hearing before a Veterans Law Judge.  Provide the Veteran and his representative with notice of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


